2021 WI 41

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:              2019AP2073


COMPLETE TITLE:        In the matter of the mental commitment of
                       S.N.W.:

                       Fond du Lac County,
                                 Petitioner-Respondent,
                            v.
                       S.N.W.,
                                 Respondent-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 393 Wis. 2d 596,947 N.W.2d 655
                                     (2020 – unpublished)

OPINION FILED:         May 7, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 23, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Fond du Lac
   JUDGE:              Dale L. English

JUSTICES:
Per Curiam. ANN WALSH BRADLEY, J., dissent.
NOT PARTICIPATING:



ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
filed by Megan Sanders-Drazen, assistant state public defender.
There was an oral argument by Megan Sanders-Drazen.


       For the petitioner-respondent, there was a brief filed by
Chelsea Belinda Brocker, corporation counsel. There was an oral
argument by Chelsea Belinda Brocker.
                                                                          2021 WI 41


                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2019AP2073
(L.C. No.    2019ME20)

STATE OF WISCONSIN                             :             IN SUPREME COURT

In the matter of the mental commitment of
S.N.W.:

Fond du Lac County,                                                     FILED
              Petitioner-Respondent,
                                                                   MAY 7, 2021
      v.
                                                                     Sheila T. Reiff
                                                                  Clerk of Supreme Court
S.N.W.,

              Respondent-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.                     Dismissed as

improvidently granted.



      ¶1      PER     CURIAM.    S.N.W.   petitioned        for   review      of    the

decision of the court of appeals, Fond du Lac Cnty. v. S.N.W.,

No. 2019AP2073, unpublished slip op. (Wis. Ct. App. June 17,

2020),      affirming    the    circuit   court's    orders       for    involuntary

commitment      and    involuntary    medication      and    treatment.          After

reviewing the record and the briefs of both parties, and after

hearing oral arguments, we conclude that this matter should be

dismissed as improvidently granted.
                                                 No.   2019AP2073



    By the Court.—The review of the decision of the court of

appeals is dismissed as improvidently granted.




                                2
                                                                    No.    2019AP2073.awb




       ¶2     ANN WALSH BRADLEY, J.               (dissenting).           Dismissing a

case     as   improvidently            granted    is     thankfully       an    uncommon

occurrence in this court.                 An examination of such dismissals

issued in recent years reveals a largely inconsistent practice

with regard to whether this court provides any explanation for

its decision.

       ¶3     I write separately because I believe that this court

should explain to the litigants and public the reason for its

dismissal.       The litigants, after all, have expended substantial

effort and resources arguing the case before us.

       ¶4     Additionally,        I    write    because    this    case       implicates

substantial rights and presents important questions of mental

health commitment law.              We granted review in order to address

these    novel     issues     of    statewide     public     concern.           And   now,

without explanation, we dispose of the case in a two-sentence

per     curiam    decision,        dismissing      the     case    as     improvidently

granted.
       ¶5     Because the per curiam decision dismissing the case is

infirm in both form and substance, I respectfully dissent.

                                            I

       ¶6     The per curiam decision provides:                    "After reviewing

the record and the briefs of both parties, and after hearing

oral arguments, we conclude that this matter should be dismissed

as improvidently granted."               This text should ring familiar.               In

the 2019-20 term, this court issued two per curiam decisions
dismissing       cases   as   improvidently        granted,       and   each     provided

                                            1
                                                               No.    2019AP2073.awb


only identical boilerplate language.                State v. Kloss, 2020 WI

26, 390 Wis. 2d 685, 939 N.W.2d 564; Waukesha Cnty. v. J.J.H.,

2020 WI 22, 390 Wis. 2d 531, 939 N.W.2d 49.

      ¶7    However,   this   dearth        of   explanation    has    not    always

been the norm.      For example, in Michael J. Waldvogel Trucking,

LLC v. LIRC, the court explained that dismissal as improvidently

granted was appropriate because a change in the law rendered the

issue in question unlikely to recur and a decision in the case

"would not develop or clarify the law."                 2012 WI 28, ¶8, 339

Wis. 2d 248, 810 N.W.2d 811.

      ¶8    Similarly, in Smith v. Anderson, the court examined

the   issues   in   the   case    and   ultimately       explained       that    the

dismissal as improvidently granted was based on the presence of

outstanding    coverage    questions         "for    which     no     argument    or

briefing was provided" and on the premise that deciding the

issues before the court only would "cause confusion and provide

no answer to the parties on how they are to proceed."                        2017 WI

43, ¶9, 374 Wis. 2d 715, 893 N.W.2d 790.               Indeed, in Smith, two
separate writings provided further nuanced discussion.                    See id.,

¶¶11-13    (Roggensack,   C.J.,    concurring),        ¶¶14-124       (Abrahamson,

J., dissenting).1

      ¶9    In some instances in the past where the majority has

failed to provide an explanation regarding the reasons for its

      1For additional instances of explanations provided by the
court for a dismissal as improvidently granted, see Nedvidek v.
Kuipers, 2009 WI 44, 317 Wis. 2d 340, 766 N.W.2d 205; State v.
Welda, 2009 WI 35, 317 Wis. 2d 87, 765 N.W.2d 555; State v.
Gajewski, 2009 WI 22, 316 Wis. 2d 1, 762 N.W.2d 104; State v.
Townsend, 2007 WI 31, 299 Wis. 2d 672, 728 N.W.2d 342.

                                        2
                                                                     No.    2019AP2073.awb


dismissal as improvidently granted or any analysis, a separate

writing    has   stepped        in    to    fill    the    void.      See    Halbman       v.

Barrock,    2017      WI      91,    ¶12,    378     Wis. 2d 17,      902     N.W.2d 248

(Abrahamson, J., concurring); Hoskins v. U.S. Fire Ins. Co., 180

Wis. 2d 534,      535-36,       509     N.W.2d 432        (1994)    (Abrahamson,          J.,

dissenting); id. at 536-39 (Steinmetz, J., dissenting).

     ¶10    The result of the court's inconsistent practice is a

lack of guidance for potential litigants and the public, as well

as an effective negation of the numerous hours of work and sums

of money spent seeking a decision on the merits.                           Acknowledging

the strong public policy rationale behind providing reasons for

a   dismissal      as      improvidently          granted,    the    court's       general

practice    should       be    to     provide       an    explanation       for    such     a

dismissal, and as such it should have provided an explanation in

this case.       It is the least we can do for parties who have

expended time, energy, and money seeking a resolution from this

court.

                                             II
     ¶11    I not only take issue                  with the majority's lack of

explanation      of     its    decision,      but    I    also     disagree       with    the

decision itself.           In my view, we should decide this case on the

merits and not dismiss it as improvidently granted.

     ¶12    Wisconsin           Stat.        § 51.20(10)(b)           provides           that

"[c]ounsel for the person to be committed shall have access to

all psychiatric and other reports 48 hours in advance of the

final hearing."            In this case, it is undisputed that such a
report was filed late.

                                             3
                                                                             No.    2019AP2073.awb


       ¶13      The issues presented by S.N.W.'s petition for review

are as follows:         (1) whether the circuit court lacked competency

to    proceed    with    the    final        hearing         due     to     the    48-hour    rule

violation; (2) if the circuit court retained competency, whether

it    erred     in    admitting       the     tardy          report       and      its   author's

testimony; (3) whether the evidence presented at S.N.W.'s final

hearing was sufficient to prove him dangerous; and (4) whether

this appeal is moot.

       ¶14    Mootness provides no obstacle to our review.                               Although

S.N.W.    has    passed       away,    we     knew         that      when    we     granted       the

petition for review in this case.                         In any event, our decision in

Langlade County v. D.J.W., 2020 WI 41, ¶26 n.5, 391 Wis. 2d 231,

942 N.W.2d 277, controls.                  There, citing State v. McDonald, 144

Wis. 2d 531, 532, 424 N.W.2d 411 (1988), which determined in the

criminal context that the right to bring an appeal survives the

defendant's death, we concluded that the same rule applies to a

ch.     51      involuntary       commitment                proceeding            "[g]iven        the

significant          liberty    interests             at        stake."            D.J.W.,        391
Wis. 2d 231, ¶26 n.5.           We should simply apply this rule here.

       ¶15    Further,     even       if    the      case       is   moot,        exceptions      to

mootness      apply    that    allow       for       an    otherwise        moot    case     to    be

decided.      Because the issues here are of great public importance

and    are    capable     of    repetition,               yet    evade      review,      mootness

exceptions are met.            See Portage Cnty. v. J.W.K., 2019 WI 54,

¶12, 386 Wis. 2d 672, 927 N.W.2d 509.                           This case should proceed

to a full written opinion.



                                                 4
                                                               No.    2019AP2073.awb


    ¶16     Issues    of      great    public     importance         substantially

affecting    the     rights    of     those     subject   to    mental      health

commitments should not be curtly discarded by the court with no

explanation.       Rather, these important issues in mental health

commitment law, if decided, will serve to develop the law in a

meaningful way.        See Wis. Stat. § (Rule) 809.62(1r) (setting

forth criteria for granting review, including "[a] decision by

the supreme court will help develop, clarify or harmonize the

law").

    ¶17     For the foregoing reasons, I respectfully dissent.




                                        5
    No.   2019AP2073.awb




1